April 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      LAMBERT ADUMEKWE, Appellant

NO. 14-12-00169-CV                          V.

            NEW HAMPHIRE INSURANCE COMPANY, Appellee
                 ________________________________

     This cause, an appeal in favor of appellee, New Hamphire Insurance
Company, signed, January 11, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Lambert Adumekwe.
      We further order this decision certified below for observance.